SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54171 HIGH DESERT ASSETS, INC. (Formerly known as Univest Tech, Inc.) (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-1381565 (State or other jurisdiction) (IRS Employer File Number) 6501 E. Greenway Pkwy. #103-412 Scottsdale, AZ 85254 (Address of principal executive offices) (954) 722-1300 ext. 105 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ As of November 14, 2014, the Company had 23,660,625 shares of common stock issued and outstanding. - 1 - FORM 10-Q HIGH DESERT ASSETS, INC. (FORMERLY UNIVEST TECH, INC.) TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended September 30, 2014 Consolidated Balance Sheet (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 - 2 - PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to HIGH DESERT ASSETS, INC. ITEM 1. FINANCIAL STATEMENTS HIGH DESERT ASSETS, INC. (FKA UNIVEST TECH, INC.) CONSOLIDATED BALANCE SHEETS ASSETS Unaudited September 30, December 31, Current Assets Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES Current liabilities Accounts payable $ $ Derivative liability - Interest payable - Notes payable-related party - TOTAL LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock, par value $.10 per share;Authorized 1,000,000 shares; issued and outstanding -0- shares. - - Common Stock, par value $.001 per share;Authorized 250,000,000 shares; issued and outstanding 207,400,500 shares. Capital paid in excess of par value ) Accumulateddeficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements - 3 - HIGH DESERT ASSETS, INC. (FKA UNIVEST TECH, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Unaudited Unaudited Unaudited Three Months Three Months Nine Month Nine Month Ended Ended Period Ended Period Ended September 30, September 30, September 30, September 30, Revenue $
